United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS             April 17, 2003
                        For the Fifth Circuit
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 02-30852




                      UNITED STATES OF AMERICA

                                              Plaintiff - Appellee,


                               VERSUS


                         NORBEY E. RABORN,


                                             Defendant - Appellant.



             Appeal from the United States District Court
          For the Western District of Louisiana, Shreveport
                            01-CR-50050-ALL


Before DAVIS, HALL*, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:**

       The district court erred by sentencing Raborn in his absence.

See Fed.R.Crim.P.43; United States v. Moree, 928 F.2d 654, 656(5th

Cir. 1991).     It is therefore ordered that Raborn’s sentence be

vacated and the matter remanded.


  *
   Circuit Judge for the Ninth Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
VACATED AND REMANDED.




                        2